Dillon, Cli. J.
The cause was triable by the first method, and on the appeal is to be heard de novo, without any presumption in favor of the correctness of the decree below.
The burden of proof is with the plaintiff It is on him satisfactorily to show the alleged payment, or the genuineness of the receipt purporting tó be signed by the defendant.
A careful examination of the evidence has failed to satisfy us that the judgment was ever paid. Each member of the court has separately examined the evidence, and each has separately reached this conclusion. The original receipt is lost, and was not before the referees, nor is it before us. The testimony of the experts was conflicting, and is unsatisfactory. The weight of the testimony, however, is with the. defendant. Were the original before us, with admitted genuino signatures, so that we could make the comparison, we might arrive at a different conclusion. As it is, we are not prepared to hold that the plaintiff has established the genuineness of the disputed instrument by the weight of faithworthy evidence.
As the controverted questions are wholly questions of fact, it is not deemed advisable to state the grounds of our conclusion more in extenso. We are of opinion that the bill ought to be dismissed, and that the defendant, on his answer seeking affirmative relief, should have a decree subjecting the land to the payment of the judgment. The decree below is reversed, and cause remanded, with directions to the District Court to enter a decree in conformity with this opinion.
Reversed.